MEMORANDUM **
Gonzalo Morales Gomez appeals pro se from the district courts’ decision denying his motion for immediate deportation. Gomez is currently in prison serving his 288-month sentence for conspiracy to distribute and possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and 846.
Deportation and removal must be achieved through the procedures provided in the INA. See United States v. Tinoso, 327 F.3d 864, 866 (9th Cir.2003). Here, the district court lacked jurisdiction to order Morales-Gomez deported. See United States v. Flores-Uribe, 106 F.3d 1485, 1488 (9th Cir.1997) (holding that under 8 U.S.C. § 1252a(d)(l), redesignated 8 U.S.C. § 1252a(c)(l) in 1996, district court lacked jurisdiction to order deportation absent a request from the United States Attorney with concurrence of the Commissioner of Immigration and Naturalization).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.